Munson, J.
This is an' action founded on R. L. 3132, (V. S. 3513); which provides that one who wantonly or illegally injures a highway, in any of the ways therein specified, shall forfeit to the town, to be expended in repairing highways, not more than thirty dollars, to be recovered by the selectmen, in an action in the name of the town, with costs. The plaintiff obtained a verdict for one dollar, and the court allowed full costs. To this allowance the defendant excepted.
R. L. 1444 (V. S. 1686) restricts costs in actions tried before a justice to five dollars, when the amount recovered does not exceed that sum; and R. L. 1445, (V. S. 1687) provides that when the plaintiff appeals the county court shall be governed by the same rule. The plaintiff would have recovered the restricted costs allowed by this general provision, if nothing had been said about costs in R. L. 3132 (V. S. 3515); so no effect will be given to the words “with costs” contained in that section, unless they arc held to carry full costs. The general provision was enacted as early as 1822, and the section last cited, the substance of which had been before enacted and repealed, dates from the revision of 1839. There is nothing to indicate that the allowance of costs by this section was intended as a mere repetition, and the rule which requires that some force be given to a further legislative expression must be applied.

Jiidgment affirmed.